ITEMID: 001-103811
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: SELDENRIJK-RAAT AND OTHERS v. THE NETHERLANDS
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Kristina Pardalos;Luis López Guerra;Mihai Poalelungi
TEXT: 1. The applicants, Ms Elisabeth Seldenrijk-Raat, Mr Alexander Seldenrijk and Mr Robert Vincent Seldenrijk, are Netherlands nationals who were born in 1944, 1970 and 1983 respectively. They live on a farm in Westergeest (municipality of Kollumerland, province of Fryslân).
2
3. In late November 2004 two animal health inspectors, P. and H1, came to inspect a pony kept on the applicants’ farm and thought to be in a state of neglect. The applicants state that on that occasion they gave their full co-operation. The inspectors announced their intention to come back at a future date to take another look at the animal, accompanied by a veterinary surgeon if need be.
4. On 10 February 2005 the inspector P. returned, accompanied by two uniformed police officers, Officers H2 and R. According to the applicants, they had a police dog with them.
5. According to official documents, the first applicant refused to admit them onto the premises. The second applicant then ran towards the inspector and the police officers and tried to push Officer H2 away. Officer H2 then grabbed hold of the second applicant and told him that he was under arrest. The second applicant, however, refused to come quietly: he had to be wrestled to the ground by all three, Inspector P. and Officers H2 and R., and brought under control with pepper spray. While this was going on the first applicant tried to pull the officials off the second applicant. The third applicant appeared, waving his arms about and telling the officials to leave. Officer H2 then sprayed pepper spray into his face. At that, the third applicant left, only to come back with a spade which he brandished in a threatening manner.
6. For their part, the applicants deny that the pony was neglected in the first place. They state that the officers failed to identify themselves and that they searched the applicants’ dwelling without a warrant.
7. They further allege that the first applicant was struck by Officer H2; that after the second applicant had been subdued and handcuffed, the police officers grabbed him by the neck, closing off his jugular artery and causing him pain and bruising; that the second applicant was thrown onto the floor of a police van, where he was thrown about on the way to the police station; that the first and third applicants were driven to the police station without being allowed safety belts; and that the third applicant’s mobile telephone was checked for private telephone numbers without the third applicant’s permission.
8. They also allege that following their arrest they asked to see a lawyer but were met with a refusal.
9. The applicants were tried before a single-judge chamber (politierechter) of the Regional Court (rechtbank) of Leeuwarden on 4 May 2006. Judgment was given the same day.
10. The first applicant was found guilty of deliberately obstructing an official charged with investigating criminal acts in the execution of a legal prescript. She was fined 190 Euros (EUR).
11. The second applicant was found guilty of resisting an official engaged in his lawful duties (wederspannigheid). He was also fined EUR 190.
12. The third applicant, like the first applicant, was found guilty of deliberately obstructing an official charged with investigating criminal acts in the execution of a legal prescript. He too was fined EUR 190.
13. In each case EUR 100 of the fine was suspended.
14. Animal health inspector P. joined the proceedings as a civil party. His claims were declared inadmissible and remitted to the civil courts.
15. The applicants appealed.
16. The cases were re-heard by a single-judge chamber of the Court of Appeal (gerechtshof) of Leeuwarden on 15 November 2006. Judgment was given the same day. The applicants were all convicted in the same terms used by the Regional Court.
17. The first applicant was fined EUR 150, EUR 100 of which was suspended. The second and third applicants were each fined EUR 190, EUR 100 of which was suspended.
18. All three applicants lodged appeals on points of law with the Supreme Court (Hoge Raad). In their statements of points of appeal on points of law (cassatieschriftuur) they complained that their conviction did not follow from the evidence. They inspected the case file after it had been transmitted to the Supreme Court by the Court of Appeal.
19. On 25 September 2007 the first applicant wrote to the Procurator General to the Supreme Court complaining about the disappearance of a number of documents from the file when it was transmitted to the Supreme Court by the registry of the Court of Appeal. Copies of the documents concerned were appended to the letter. It appears that these documents were copies of official police reports with the applicants’ critical remarks added in handwriting and statements by veterinary experts to the effect that the pony was very old but in good health for its age.
20. On 22 April 2008 the Acting Procurator General gave advisory opinions in all three cases recommending that the appeals be dismissed as unfounded since the evidence relied on by the Court of Appeal was quite sufficient and the convictions were sound.
21. On 9 May 2008 the applicants’ lawyer submitted a letter written by the applicants themselves by way of response to the Acting Procurator General’s advisory opinion. This letter reiterated the applicants’ complaints about the actions of the various officials and their protestations of innocence. It also mentioned the letter with appended documents which they had written to the Procurator General (paragraph 19 above) and stated that the Procurator General had forwarded it to a member of the registry of the Supreme Court for inclusion in the file.
22. On 24 June 2008 the Supreme Court gave judgment dismissing the appeals on summary reasoning.
